DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The examiner notes that priority was not acknowledged in the previous Office Action Summary for KR 10-2018-0066116. A corrected acknowledgement is below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0066116, filed July 8, 2018.

Response to Amendment
The previous objections to the drawings, specification, and claims, as well as the 112(b) rejection are overcome by the Applicant’s amendment. Claims 21, 28, 32, 35, 38, 39 and 40 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims 21, 28, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-28, 30-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 20180095479 A1), hereafter Dong, in view of Lenser (US 20080027591 A1), hereafter Lenser, and further in view of Woo (KR 20130111801A), hereafter Woo.

Regarding claim 21, Dong teaches a robot comprising:
	A storage configured to store position information on a first destination waypoint (0051, location information stored in queue of target waypoints);
	A sensor configured to sense objects, wherein the objects are located in a direction which the robot moves or located around the first destination waypoint to be reaches by the robot (0050, sensors to track target object); and
	A controller configured to:
	Generate a navigation route such that the robot moves to the first destination waypoint based on the position information on the first destination waypoint and on the sensed objects (0026, mobile control unit configured to generate control instruction to travel from one waypoint to the next).
	Dong fails to teach however, wherein the storage is configured to store information on priority of each destination waypoint, effective area information of each destination waypoint, and time limit to each destination waypoint, wherein the time limit corresponds to an amount of time spent attempting to approach each waypoint by the robot; and
Wherein the generation of a navigation route is based on the stored effective area information of each destination waypoint, the stored information on priority of each destination waypoint, and a history of each destination waypoint that was previously reached by the robot.
Lenser, however, does teach wherein the storage is configured to store information on effective area information of each destination waypoint (0110, waypoint is considered reached when the remote vehicle arrives within a certain distance of that waypoint) and time limit to each destination waypoint (0190, time “leash” constraint which determines time elapsed since operation began), wherein the time limit corresponds to an amount of time spent attempting to approach each waypoint by the robot (Fig. 21, elapsed time determined, compared to a threshold, operation is halted if the elapsed time exceeds the threshold, and the vehicle returns to the set waypoint, 0071, operations include a follow-waypoints operation); and
Wherein the generation of a navigation route is based on the stored effective area information of each destination waypoint (0110, waypoint is considered reached when the remote vehicle arrives within a certain distance of that waypoint) and a history of each destination waypoint that was previously reached by the robot (0128, vehicles recent history of motion is stored).
Dong and Lenser are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the effective area and time determination of Lenser in order to provide further means of determining a vehicles navigation path. The motivation to combine is to ensure that the vehicle is sufficiently able to travel from one waypoint to the next.
Further, Woo teaches wherein the storage is configured to store information on priority of each destination (0016, priority for waypoint is determined), and wherein the generation of a navigation route is based on the stored information on priority of each destination waypoint (0016-0017, priority is given from the departure point to the priority waypoint, optimal route determined based on priority).
Dong, Lenser, and Woo are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the priority of Woo, in order to provide further means of determining a vehicle navigation path. The motivation to combine is to ensure that the vehicle has sufficient information to navigate from waypoint to waypoint.
	

Regarding claim 23, the combination of Dong, Lenser and Woo teaches the robot of claim 1, and Dong further teaches wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and the controller is further configured to move the robot to the second destination waypoint by updating the navigation route based on a first angle and a second angle while the robot navigates to avoid the objects around the first destination waypoint (Fig. 5,                         
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                    , 0076, driving mobile device such that                         
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     goes to zero, 0078, mobile device moves along target object trace to avoid obstacles), wherein the first angle is defined between a current heading direction of the robot and a first heading direction toward the first destination waypoint with respect to a position of the robot and the second angle is defined between the current heading direction of the robot and a second heading direction towards the second destination waypoint with respect to the position of the robot (Fig. 5, able to determine angle between current heading direction and waypoint k-1, able to determine angle between current heading direction and waypoint k).

	Regarding claim 24, the combination of Dong, Lenser and Woo teaches the robot of claim 21, and Dong further teaches wherein the navigation route further includes the first destination waypoint, a second destination waypoint to be reached by the robot after the first destination waypoint, and a third destination waypoint to be reached by the robot after the second destination waypoint (Fig. 5, waypoints k-1, k, k+1), and the controller is further configured to: determine an angle formed by a first line and a second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (Fig. 5,                         
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                    ,), wherein the first line is defined by connecting the first destination waypoint and the second line is defined by connecting the second destination waypoint and the third destination waypoint (0077, “mobile device moves along a path line, which is a series of line segments connecting adjacent waypoints”), and adjust a size of an area range for the second destination waypoint based on the determined angle formed by the first line and the second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (0077, boundline some distance from waypoint, wherein crossing the boundline considers the mobile device having reached the waypoint, boundline is orthogonal to the path lines).

	Regarding claim 25, the combination of Dong, Lenser and Woo teaches the robot of claim 21, and Dong further teaches wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and the controller is further configured to determine a first distance and a second distance while the robot navigates to avoid the objects around the first destination waypoint (Fig. 5,                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , able to calculate distance from mobile device to waypoint k, 0078, mobile device moves along target trace to avoid obstacles), wherein the first distance is defined between a current position of the robot and the first destination waypoint and the second distance is defined between the current position of the robot and the second destination waypoint(0071, distance between mobile device and waypoint k-1 is                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , distance between mobile device and waypoint k can be found from                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    ), and move the robot to the second destination waypoint by updating the navigation route based on comparing the determined first distance and the determined second distance or comparing the determined first distance and the determined second distance with a preset distance (0055, mobile device compares location information and judges whether the distance between the two locations reaches the preset first distance threshold).

	Regarding claim 26, the combination of Dong, Lenser and Woo teaches the robot of claim 21, and Dong further teaches wherein the navigation route is generated based on an area range information correlated with the first destination waypoint (0077, arrival boundline set for each waypoint), wherein the area range information is stored in the storage and corresponds to a criterion for determining whether the robot reached the first destination waypoint (0077, boundline corresponds to a set distance away from the waypoint, at which the mobile device is considered to have reached the waypoint).

	Regarding claim 27, the combination of Dong, Lenser and Woo teaches the robot of claim 26, and Dong further teaches wherein the area range information correlated with the first destination waypoint is updated based on proximate movement information stored in the storage when generating the navigation route to the first destination waypoint (0067, control instruction is generated according to the piece of location information of the target waypoint saved in the queue of target waypoints), Wherein the proximate movement information comprises destination waypoints that the robots reached or a minimum distance reached by the robot for the destination waypoints (0078, the mobile device can record each target waypoint that the tracked target object passes).

Regarding claim 28, Dong teaches a method, the method comprising:
	Storing, in a storage, position information on a first destination waypoint (0051, location information stored in queue of target waypoints);
	Sensing objects, wherein the objects are located in a direction which the robot moves or located around the first destination waypoint to be reaches by the robot (0050, sensors to track target object); and
	Generating a navigation route such that the robot moves to the first destination waypoint based on the position information on the first destination waypoint and on the sensed objects (0026, mobile control unit configured to generate control instruction to travel from one waypoint to the next); and
Moving the robot based on the generated navigation route (0018, “Controlling, according to the control instruction, the mobile device to move towards the waypoints…”).
	Dong fails to teach however, wherein the storage stores information on priority of each destination waypoint, effective area information of each destination waypoint, and time limit to each destination waypoint, wherein the time limit corresponds to an amount of time spent attempting to approach each waypoint by the robot; and
Wherein the generation of a navigation route is based on the stored effective area information of each destination waypoint, the stored information on priority of each destination waypoint, and a history of each destination waypoint that was previously reached by the robot.
Lenser, however, does teach wherein the storage is configured to store information on effective area information of each destination waypoint (0110, waypoint is considered reached when the remote vehicle arrives within a certain distance of that waypoint) and time limit to each destination waypoint (0190, time “leash” constraint which determines time elapsed since operation began), wherein the time limit corresponds to an amount of time spent attempting to approach each waypoint by the robot (Fig. 21, elapsed time determined, compared to a threshold, operation is halted if the elapsed time exceeds the threshold, and the vehicle returns to the set waypoint, 0071, operations include a follow-waypoints operation); and
Wherein the generation of a navigation route is based on the stored effective area information of each destination waypoint (0110, waypoint is considered reached when the remote vehicle arrives within a certain distance of that waypoint) and a history of each destination waypoint that was previously reached by the robot (0128, vehicles recent history of motion is stored).
Dong and Lenser are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the effective are and time determination of Lenser in order to provide further means of determining a vehicles navigation path. The motivation to combine is to ensure that the vehicle is sufficiently able to travel from one waypoint to the next.
Woo, teaches wherein the storage is configured to store information on priority of each destination (0016, priority for waypoint is determined), and wherein the generation of a navigation route is based on the stored information on priority of each destination waypoint (0016-0017, priority is given from the departure point to the priority waypoint, optimal route determined based on priority).
Dong, Lenser, and Woo are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the priority of Woo, in order to provide further means of determining a vehicle navigation path. The motivation to combine is to ensure that the vehicle has sufficient information to navigate from waypoint to waypoint.

	Regarding claim 30, the combination of Dong, Lenser and Woo teaches the method of claim 28, and Dong further teaches wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and the method further comprising: navigating to avoid the objects around the first destination waypoint (0078, avoiding obstacles by following target object trace); determining a first angle and a second angle, wherein the first angle is defined between a current heading direction of the robot and a first heading direction towards the first destination waypoint with respect to a position of the robot, and the second angle is defined between the current heading direction of the robot and a second heading direction towards the second destination waypoint with respect to the position of the robot (Fig. 5, able to determine angle between current heading direction and waypoint k-1, able to determine angle between current heading direction and waypoint k); and moving the robot to the second waypoint by updating the navigation route based on the first angle and the second angle (0068, mobile devices moves dependent on transformed relative location vector).

	Regarding claim 31, the combination of Dong, Lenser and Woo teaches the method of claim 28, and Dong further teaches wherein the navigation route further includes a second waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2); and the method further comprising: determining an angle formed by a first line and a second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (Fig. 5                        
                            ,
                             
                             
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                    ), wherein the first line is defined by connecting the first destination waypoint and the second destination waypoint and the second line is defined by connecting the second destination waypoint and the third destination waypoint (0077, “The mobile device moves along a path line, which is a series of line segments connecting adjacent waypoints”); and adjusting a size of an area range for the second destination waypoint based on the determined angle formed by the first line and the second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (0077, boundline some distance from waypoint, wherein crossing the boundline considers the mobile device having reached the waypoint, boundline is orthogonal to the path lines).

	Regarding claim 32, the combination of Dong, Lenser and Woo teaches the method of claim 28, and Dong further teaches wherein the navigation route further includes a second waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2); and the method further comprising: determining a first distance and a second distance while the robot navigates to avoid the objects around the first waypoint (Fig. 5,                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , able to calculate distance from mobile device to waypoint k, 0078, mobile device avoids moves along target trace to avoid obstacles), wherein the first distance is defined between a current position of the robot and the first destination waypoint and the second distance is defined between the current position of the robot and the second destination waypoint (0071, distance between mobile device and waypoint k-1 is                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , distance between mobile device and waypoint k can be found from                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    ); and moving the robot to the second destination waypoint by updating the navigation route based on comparing the determined first distance and the determined second distance or comparing the determined first distance and the determined second distance with a preset distance (0055, mobile device compares location information and judges whether the distance between the two locations reaches the preset first distance threshold).

	Regarding claim 33, the combination of Dong, Lenser and Woo teaches the method of claim 28, and Dong further teaches wherein the navigation route is generated based on an area range information correlated with the first destination waypoint (0077, arrival boundline set for each waypoint), wherein the area range information is stored in the storage and corresponds to a criterion for determining whether the robot reached the first destination waypoint (0077, boundline corresponds to a set distance away from the waypoint, at which the mobile device is considered to have reached the waypoint).

	Regarding claim 34, the combination of Dong, Lenser and Woo teaches the method of claim 33, and Dong further teaches wherein the area range information correlated with the first destination waypoint is updated based on proximate movement information stored in the storage when generating the navigation route to the first destination waypoint (0067, control instruction is generated according to the piece of location information of the target waypoint saved in the queue of target waypoints), wherein the proximate movement information comprises destination waypoints that the robot reached or a minimum distance reached by the robot for the destination waypoints (0078, mobile device can record each target waypoint that the tracked target object passes).

Regarding claim 35, Dong teaches a machine-readable non-transitory medium having stored thereon machine-executable instructions for::
	Storing, in a storage, position information on a first destination waypoint (0051, location information stored in queue of target waypoints);
	Sensing objects, wherein the objects are located in a direction which the robot moves or located around the first destination waypoint to be reaches by the robot (0050, sensors to track target object); and
	Generating a navigation route such that the robot moves to the first destination waypoint based on the position information on the first destination waypoint and on the sensed objects (0026, mobile control unit configured to generate control instruction to travel from one waypoint to the next); and
Generating a navigation route such the robot moves to the first destination waypoint based on the position information on the first destination waypoint and the objects(0026, mobile control unit configured to generate control instruction).
Dong fails to teach however, wherein the storage stores information on priority of each destination waypoint, effective area information of each destination waypoint, and time limit to each destination waypoint, wherein the time limit corresponds to an amount of time spent attempting to approach each waypoint by the robot; and
Wherein the generation of a navigation route is based on the stored effective area information of each destination waypoint, the stored information on priority of each destination waypoint, and a history of each destination waypoint that was previously reached by the robot.
Lenser, however, does teach wherein the storage is configured to store information on effective area information of each destination waypoint (0110, waypoint is considered reached when the remote vehicle arrives within a certain distance of that waypoint) and time limit to each destination waypoint (0190, time “leash” constraint which determines time elapsed since operation began), wherein the time limit corresponds to an amount of time spent attempting to approach each waypoint by the robot (Fig. 21, elapsed time determined, compared to a threshold, operation is halted if the elapsed time exceeds the threshold, and the vehicle returns to the set waypoint, 0071, operations include a follow-waypoints operation); and
Wherein the generation of a navigation route is based on the stored effective area information of each destination waypoint (0110, waypoint is considered reached when the remote vehicle arrives within a certain distance of that waypoint) and a history of each destination waypoint that was previously reached by the robot (0128, vehicles recent history of motion is stored).
Dong and Lenser are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the effective are and time determination of Lenser in order to provide further means of determining a vehicles navigation path. The motivation to combine is to ensure that the vehicle is sufficiently able to travel from one waypoint to the next.
Woo, teaches wherein the storage is configured to store information on priority of each destination (0016, priority for waypoint is determined), and wherein the generation of a navigation route is based on the stored information on priority of each destination waypoint (0016-0017, priority is given from the departure point to the priority waypoint, optimal route determined based on priority).
Dong, Lenser, and Woo are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the effective area and time determination of Lenser, along with the priority of Woo, in order to provide further means of determining a vehicle navigation path. The motivation to combine is to ensure that the vehicle has sufficient information to navigate from waypoint to waypoint.

	Regarding claim 37, the combination of Dong, Lenser and Woo teaches the machine-readable non-transitory medium of claim 35, and Dong further teaches wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and further having been stored thereon machine executable instructions for determining a first angle and a second angle, wherein the first angle is defined between a current heading direction of the robot and a first heading direction towards the first destination waypoint with respect to a position of the robot and the second angle is defined between the current heading direction of the robot and a second heading direction towards the second destination waypoint with respect to the position of the robot (Fig. 5, able to determine angle between current heading direction and                         
                            
                                
                                    w
                                    a
                                    y
                                    p
                                    o
                                    i
                                    n
                                    t
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    , able to determine angle between current heading direction and                         
                            
                                
                                    w
                                    a
                                    y
                                    p
                                    o
                                    i
                                    n
                                    t
                                
                                
                                    k
                                
                            
                        
                    ); and moving the robot to the second destination waypoint by updating the navigation route based on the first angle and the second angle (0068, mobile device moves dependent on transformed relative location vector).
	
Regarding claim 38, the combination of Dong, Lenser and Woo teaches the machine-readable non-transitory medium of claim 35, and Dong further teaches wherein the navigation route includes the first destination waypoint, a second destination waypoint to be reached by the robot after the first destination waypoint, and a third destination waypoint to be reached by the robot after the second destination waypoint (Fig. 5, waypoints k-1, k, k+1), and further having stored thereon machine executable instructions: determining an angle formed by a first line and a second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (Fig. 5,                         
                            
                                
                                    θ
                                
                                
                                    e
                                
                            
                        
                     and                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                    ), wherein the first line is defined by connecting the first destination waypoint and the second destination waypoint and the second line is defined by connecting the second destination waypoint and the third destination waypoint (0077, “The mobile device moves along a path line, which is a series of line segments connecting adjacent waypoints”), and adjusting a size of an area range for the second destination waypoint based on the determined angle formed by the first line and the second line while the robot is moving to the second destination waypoint after reaching the first destination waypoint (0077, boundline some distance from waypoint, wherein crossing the boundline considers the mobile device having reached the waypoint, boundline is orthogonal to the path lines).	

Regarding claim 39, the combination of Dong, Lenser and Woo teaches the machine-readable non-transitory medium of claim 35, and Dong further teaches wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and further having stored thereon machine executable instructions for: determining a first distance and a second distance while the robot navigates to avoid the objects around the first waypoint (Fig. 5,                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , able to calculate distance from mobile device to waypoint k, 0078, mobile device moves along target trace to avoid obstacles), wherein the first distance is defined between a current position of the robot and the first destination waypoint and the second distance is defined between the current position of the robot and the second destination waypoint (0071, distance between mobile device and waypoint k-1 is                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    , distance between mobile device and waypoint k can be found from                         
                            
                                
                                    Δ
                                     
                                
                                
                                    x
                                
                            
                             
                        
                    and                         
                            
                                
                                    Δ
                                     
                                
                                
                                    y
                                
                            
                        
                    ), and moving the robot to the second destination waypoint by updating the navigation route based on comparing the determined first distance and the determined second distance or comparing the determined first distance and the determined second distance with a preset distance (0055, mobile device compares location information and judges whether the distance between the two locations reaches the preset first distance threshold).

	Regarding claim 40, the combination of Dong, Lenser and Woo teaches the machine-readable non-transitory medium of claim 35, and Dong further teaches wherein the navigation route is generated based on an area range information correlated with the first destination (0077, arrival boundline set for each waypoint), wherein the area range information is stored in a storage and corresponds to a criterion for determining whether the robot reached the first destination waypoint (0077, boundline corresponds to a set distance away from the waypoint, at which the mobile device is considered to have reached the waypoint).

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Lenser and Woo as applied to claim 21 above, and further in view of Nanba (JP H07311047A) hereby referred to as Nanba.

Regarding claim 22, the combination of Dong, Lenser, and Woo teaches the robot of claim 21, and Dong further wherein the navigation route further includes a second destination waypoint to be reached by the robot after the first destination waypoint (Fig. 4, Waypoints 1, 2), and the controller is further configured to move the robot to the second destination waypoint by updating the navigation route when a distance between a current position of the robot and a coordinate of the first destination waypoint is within a preset reference distance (0064, control instruction is configured to control the mobile device to move towards the waypoint corresponding to the second piece of location information meeting the preset first distance threshold).
Dong, however, fails to teach wherein the navigation route is updated when the robot cannot reach the first destination waypoint due to the objects being located near the first destination waypoint.
Nanba, however, teaches wherein the navigation route is updated when the robot cannot reach the first destination waypoint due to the objects being located near the first destination waypoint (0025, when a target waypoint cannot be reached, the waypoint of interest is forcibly changed to the next set waypoint).
Dong and Nanba are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the skipping of waypoints of Nanba in order to provide a means of bypassing obstacles. The motivation to combine is to allow the mobile device to continue travelling around obstacles in order to follow the existing waypoints.
Claims 29 and 36 are similar in scope to claim 22, and are similarly rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664